Entered: February 3rd, 2020
                              Case 19-16639      Doc 43    Filed 02/03/20     Page 1 of 1
Signed: January 31st, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                    In re:   Case No.: 19−16639 − TJC    Chapter: 13

Sandra F. Tello
Debtor

                              ORDER VACATING ORDER DISMISSING CASE
This matter comes before the Court on the motion of the Debtor to reconsider its Order dismissing this case. The
Court having considered the motion, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Order dismissing this case is vacated.

cc:    Debtor − Sandra F. Tello
       Attorney for Debtor − Aryeh E. Stein
       Case Trustee − Timothy P. Branigan
       All Creditors

                                                    End of Order
40x08 (rev. 01/14/2013) − nguerra
